                                     IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                             STATESVILLE DIVISION
                                        DOCKET NO. 5:16-CR-091-KDB-DCK

              UNITED STATES OF AMERICA,                 )
                                                        )
                                Plaintiff,              )
                                                        )
                    v.                                  )                            ORDER
                                                        )
              KELLY BROWN,                              )
                                                        )
                                Defendant.              )
              __________________________________________)

                         THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal

              Sentencing Memo” (Document No. 20) filed March 13, 2020. In accordance with the Local Rules,

              the Court has considered the Motion to Seal, the public’s interest in access to the affected materials,

              and alternatives to sealing. The Court determines that no less restrictive means other than sealing

              is sufficient inasmuch as Defendant’s Sentencing Memorandum contains sensitive and private

              information that is inappropriate for public access. Having carefully considered the motion and

              the record, and for good cause, the undersigned will grant the motion.

                         IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal Sentencing Memo”

              (Document No. 20) is GRANTED, and the Sentencing Memorandum (Document No. 21) is sealed

              until further Order of this Court.




Signed: March 17, 2020
